Citation Nr: 0735432	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) in Winston-Salem, North Carolina, that concluded 
no new and material evidence had been submitted.  In the 
statement of the case, the RO concluded that new and material 
evidence had been submitted, adjudicated the matter on the 
merits, and denied the veteran's claim for service connection 
for PTSD.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The July 1990 rating decision which denied service 
connection for PTSD was not appealed and is final.

2.  The evidence added to the record since the July 1990 RO 
decision provides a reasonable possibility of substantiating 
the claim for service connection for PTSD.

3.  The preponderance of the medical evidence fails to 
establish that the veteran suffers from PTSD.


CONCLUSION OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between 
the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, including what evidence constitutes 
new and material evidence, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  A February 2005 letter to the veteran specifically 
addressed the information and evidence needed to substantiate 
a claim for service connection for PTSD.  The case was 
readjudicated in June 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, private medical records, VA medical records, 
VA examination reports, information from the United States 
Army and Joint Services Records Research Center, the 
veteran's various contentions, and a directory of names from 
the Vietnam Veteran's Memorial.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.  

In the present appeal, the last final denial of the claim for 
service connection for PTSD is the RO's July 1990 
determination.  At that time the RO denied the veteran's 
claim for service connection for PTSD on the basis that the 
evidence in the file did not support a diagnosis of PTSD and 
that there was no reasonable objective evidence of a 
stressor.  The additional evidence submitted by the veteran 
includes a September 2003 report from a private psychiatrist 
with a diagnosis of PTSD, the veteran's statements regarding 
his in-service stressor, a directory of names from the 
Vietnam Veteran's Memorial, a statement from the United 
States Army and Joint Services Records Research Center, a VA 
examination including a psychiatric evaluation and private 
medical records reflecting treatment for PTSD.  

Thus, the evidence relates to a previously unestablished 
fact, that is, the existence of a current diagnosis of PTSD 
and an in-service stressor, and furnishes a reasonable 
possibility of substantiating the appellant's claim for 
service connection for PTSD.  Accordingly, the claim is 
reopened.

As noted above, the RO has already reopened the claim and 
considered it on the merits.  Accordingly, no prejudice to 
the veteran will result from the Board's adjudication of the 
claim on the merits.  See Bernard, 4 Vet. App. 384.

The issue remains whether service connection for PTSD is 
warranted.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence supporting the veteran's claim includes the fact 
that the veteran served in Vietnam, a current medical 
diagnosis of PTSD by a private physician and evidence of an 
in-service stressor.  VA outpatient records reflect that he 
was treated for possible PTSD symptoms from March 1989 to 
February 1990.  In a February 1990 psychosocial intake 
evaluation, the psychologist noted the veteran reported 
symptoms of PTSD, was depressed, angry, frustrated and needed 
appropriate pharmacotherapy.  In another examination also 
conducted in February 1990 at the VA outpatient facility, the 
examiner diagnosed the veteran with possible PTSD.

The veteran was seen by a private psychiatrist in September 
2003.  He stated that his duties in Vietnam included 
maintaining weapons and guarding the base.  He claimed that 
he witnessed injuries and deaths of numerous soldiers while 
in Vietnam.  In the psychiatric evaluation the veteran 
reported chronic PTSD symptoms and was also diagnosed with 
PTSD during the evaluation.  The psychiatrist also related 
PTSD to combat while in Vietnam.  Following the evaluation 
the veteran continued treatment with this physician through 
June 2004.

In an August 2004 statement in support of the claim, the 
veteran stated that he saw one of his comrades killed and, 
while he was stationed at the Chu Lai base, the base was 
repeatedly attacked.  He also submitted supporting evidence 
with his notice of disagreement in August 2004, to support 
his contention that he witnessed his comrade killed, 
including a directory of names from the Vietnam Veteran's 
Memorial and a copy of his service medical records reflecting 
treatment for, as the veteran states, his "nerves" 
occurring two weeks after the reported incident.  Evidence 
provided from the United States Army and Joint Service 
Records Research Center could only verify the fact that the 
veteran was stationed at the Chu Lai base when it was under 
enemy attack in April 1967 and March 1967.  Specifically, the 
base received rounds of mortar fire.  

Though there is no specific information showing that the 
veteran viewed the attacks, his presence on the base at the 
time the attacks took place, when viewed in the light most 
favorable to the veteran, indicates that the veteran may have 
witnessed the attacks.  There does not need to be 
collaboration of every detail of the veteran's account.  See 
Pentacost v. Principi, 16 Vet. App. 124 (2002).  The Board 
acknowledges that the veteran has a verified in-service 
stressor.

The evidence against the veteran's claim includes the service 
medical records and VA examinations from March 2005.  Based 
on a review of the entire record, the VA psychiatrist 
diagnosed depressive disorder, not otherwise specified and 
mixed personality traits.  He noted that the veteran endorsed 
every symptom of PTSD.  He recommended that the veteran 
undergo psychological testing due, in part, to the vague 
nature of the veteran's alleged stressful incidents.  

Following a psychological evaluation, it was concluded that 
the background, interview and test data did not support a 
claim of PTSD caused by exposure to the enemy attack while 
stationed at Chu Lai in March and April 1967.  It was noted 
that the veteran's responses to the psychometric testing 
yielded a profile that appeared to be invalid because he 
responses suggested the over-reporting of psychopathology; 
the veteran was inconsistent in his responding to similar 
test items; and he showed a significant tendency to respond 
in the false direction, regardless of item content.  The 
examiner determined the veteran's symptoms seemed to be 
related to depression which resulted from poor physical 
condition, perhaps related to long-term alcohol use.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill 
in analyzing the data, and the medical conclusions reached.  
The credibility and weight to be attached to such opinions 
are within the providence of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In reviewing the medical evidence, 
the Board is "certainly free to discount the credibility of 
[a] physician's statement.  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case, the diagnosis of PTSD made by the private 
psychiatrist was not predicated on a review of the claims 
folder and provided no rationale to support his conclusion.  
The Board, therefore, attaches greater weight to the opinion 
of the VA physician, which was predicated on a review of the 
claims file, examination of the veteran, and the results of 
psychological testing.  Further, the examiner specifically 
considered the conclusion of the private psychologist that 
the veteran had PTSD.  In addition, the VA examiner provided 
a rationale for why he believed that the findings did not 
support a diagnosis of PTSD.

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran suffers 
from PTSD as a result of a verified stressor.  Such is a 
prerequisite for an award of service connection.  See 
38 C.F.R. § 3.304(f).  Thus, in this case, service connection 
for PTSD is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD and, to this extent 
only, the appeal is granted.

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


